Opinion by
Smith, J.,
Frank Bonistalli and Ernest Bisi trading under the firm name of Bonistalli and Bisi were engaged in the liquor business in the city of Pittsburg from May 2, 1892, until August 19, 1892. The partnership was then dissolved and Bisi having acquired the interest of Bonistalli, continued the business in his own name until May 1, 1893. The Straub Brewing Co. supplied a large quantity of beer to Bonistalli & Bisi and to Ernest Bisi during the periods mentioned, under a contract made between Herman Straub on behalf of the brewing company and Mrs. Bonistalli wife of Frank on behalf of Bonistalli and Bisi, she being then in the employ of the firm as bookkeeper. Straub contended that it was then agreed, as part of the contract for the sale of beer, that the firm would return the empty kegs or pay their value to the brewing company, and that this agreement was continued with Bisi during the time he carried on the business for himself. Mrs. Bonistalli denied that there was any agreement for the return of the kegs or to pay for those not returned. The brewing company, claiming that a large number of kegs which had been delivered to the firm, and also to Bisi, had not been returned, brought separate actions to recover their value, and by agreement these suits were tried together. The evidence showed the delivery of a large number of kegs to both of the defendants, and the brewing company’s books showed that some were returned. There was also testimony showing *421that the defendants used empty kegs of the brewing company in their macaroni business, and that many had been burned by them. The kegs were shown to be worth from $1.25 to $1.50 each, about equal to the cost of the beer they contained. The court charged the jury that: “ The contract of a bookkeeper cannot bind a firm, unless it is made with the knowledge and consent of the partnership, or, having been made, they have knowledge of the fact and act upon it.” And the jury were further instructed, in substance that, in order to recover, the plaintiff must show that the agreement under which the parties dealt bound the defendants to return or pay for the empty kegs, and that the defendants knewthisand had accepted and ratified it as part of their undertaking. The entire tenor of the charge was to the effect that the burden of proof was on the plaintiff to prove the disputed part of the contract, its breach, and the number and value of the kegs which each defendant had failed to return. The jury were told that “ the testimony is very vague, apart from the contract itself, very vague as to anything that would create a liability upon the part of these defendants.” Viewed as a whole the charge of the court was certainly as favorable to the defendants as they were entitled to have it under the evidence. The excerpts from it which form the six assignments of error, even when read apart from the remainder of the charge, show a due regard for the rights of the defendants. Considered separately, these excerpts disclose nothing to warrant their selection as subjects for assignments of error, and the judgment might well be affirmed for the reason that the assignments on their face show no cause for complaint. When read in their proper connections they serve to complete a charge of which the appellants ought not to complain. The case presented questions of fact only and these were determined by the jury under adequate instructions, without requests from either party. The evidence was sufficient to justify the jury in finding that the contract was made as alleged by the brewing company and had been ratified and acted upon by the defendants. Further discussion by this court is unnecessary.
The assignments of error are overruled and the judgment is affirmed.